Exhibit 10(F)


















SECOND AMENDMENT OF
THE DEFERRED COMPENSATION PLAN FOR OFFICERS AND KEY EMPLOYEES OF CARPENTER
TECHNOLOGY CORPORATION


THIS SECOND AMENDMENT is made on April 15, 2019, by CARPENTER TECHNOLOGY
CORPORATION, a corporation duly organized and existing under the laws of the
State of Delaware (the “Company”).


INTRODUCTION


The Company maintains the Deferred Compensation Plan for Officers and Key
Employees of Carpenter Technology Corporation (the “Plan”), which was last
amended and restated effective as of July 1, 2014 and amended one time since
then. The Company wishes to amend the Plan to remove the hardship deferral
suspension requirement and to change the entry date for new participants to the
first day of the calendar year following the date of hire or the date they
become eligible to participate in the Plan.


AMENDMENT


NOW, THEREFORE, effective as of January 1, 2020, the Company does hereby amend
the Plan as follows:


1.    By deleting the existing Section 2.2 and substituting therefor the
following:


“2.2    Participants. Any Senior Executive who elects to participate in the Plan
shall become a Participant in the Plan as of the first day of the Plan Year
following the date the Participant becomes employed by a Plan Sponsor or becomes
eligible to participate in the Plan and shall enroll in the Plan by the method
required by the Plan Administrator. Any Senior Executive receiving Employer
Additions shall become a Participant on the date of the initial Employer
Addition, if the Participant has not enrolled under the preceding sentence. An
individual shall remain a Participant in the Plan until all amounts credited to
the Participant’s Account have been distributed to the Participant and the
Participant’s Beneficiary.”


2.    By deleting the existing Section 4.4.1.1 and substituting therefor:


“4.4.1.1    Any elections made pursuant to this Section 4.4 may not be modified
during the Plan Year to which such election applies, except that a Participant’s
elections must cease to apply in the event such Participant receives a
distribution from this Plan due to an Unforeseeable Emergency. For Salary
Deferrals, Other Cash Deferrals and Employer Additions, described in Sections
4.2.1, 4.2.3 and 4.3 respectively, the Participant must make an election by
December 15th of a Plan Year for it to take effect for the next Plan Year.”


Except as specifically amended hereby, the Plan shall remain in full force and
effect prior to this Second Amendment.


[Signatures on following page]


1



--------------------------------------------------------------------------------

Exhibit 10(F)




















IN WITNESS WHEREOF, the Company has caused this Second Amendment to be executed
on the day and year first above written.


CARPENTER TECHNOLOGY CORPORATION
By: ____________________________
Title:___________________________


2

